COURT OF APPEALS OF VIRGINIA


Present: Judges Felton, Kelsey and Senior Judge Willis
Argued at Richmond, Virginia


CVS VIRGINIA DISTRIBUTION, INC. AND
 CVS CORP./GAB ROBINS
 NORTH AMERICA, INC.
                                          MEMORANDUM OPINION* BY
v.   Record No. 3032-02-2               JUDGE JERE M.H. WILLIS, JR.
                                                JUNE 3, 2003
JOYCE TAYLOR OWENS


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Michael P. Del Bueno (Ralph L. Whitt, Jr.;
          Whitt & Associates, on briefs), for
          appellants.

          B. Mayes Marks, Jr. (Marks and Williams,
          P.C., on brief), for appellee.


     Pending review of the deputy commissioner's determination,

the appellants filed with the commission on July 3, 2002, a

petition to receive certain specified after-discovered evidence.

The full commission filed its review opinion without ruling on

that petition.   Rule 3.3 of the Rules of the Commission required

such a ruling.

     The decision in this case turned in substantial measure on

the claimant's credibility.    Because the evidence asserted in

the petition addressed the claimant's credibility, we cannot say



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
that the commission's disregard of the petition was harmless

error.

     Accordingly, we reverse the judgment of the commission and

remand the case to the commission with direction to consider and

rule on the petition and to take such further action as may be

appropriate in light of that ruling.

                                           Reversed and remanded.




                              - 2 -